Exhibit 10.3
(INVERNESS MEDICAL LOGO) [b73439imb7343902.gif]
Amendment No. 2 to Distribution Agreement
This Amendment No. 2 to Distribution Agreement is entered Into effective as of
June 30, 2008 (“Amendment Date”) between Inverness Medical Innovations North
America, Inc. (“Inverness”), a Delaware corporation having a place of business
at 30 South Keller Road, Orlando, Florida 32810 (as successor by assignment from
Biosite Incorporated effective April 1, 2008), and Fisher Healthcare, a division
of Fisher Scientific Company L.L.C (“FHC”), having a place of business at 9999
Veterans Memorial Drive, Houston, Texas 77038 and amends the Distribution
Agreement between the parties dated January 1, 2006 (as amended, the “2006
Distribution Agreement”)
     The parties mutually agree to amend the 2006 Distribution Agreement through
this Amendment No.2 on the terms and conditions below as follows:
     1. Defined Terms. Any defined terms in this Amendment shall have the same
meaning designated in the 2006 Distribution Agreement unless otherwise expressly
provided herein or in Exhibits A and B of this Amendment.
     2. Extension of Non-Renewal Notice Period. Both parties agree that
effective June 30, 2008 Section 6(a)(i) is hereby replaced it in its entirety
with the following.
     “(1) unless Inverness, in Inverness’s sole discretion, gives notice of
non-renewal to FHC on or before 11:59 Eastern Daylight Time July 8, 2008, this
Agreement automatically shall be extended for a period of one (1) year following
the expiration of the Initial Term (the “First Extended Term”), and -
     3. Assignment. FHC hereby consents to the assignment of the 2008
Distribution Agreement from Biosite Incorporated to Inverness effective as of
April 1, 2008.
     4. Miscellaneous. Except as otherwise expressly modified by this Amendment,
the 2006 Distribution Agreement shall remain in full force and effect in
accordance with its existing terms. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In witness of their
agreement to the foregoing terms, the authorized representatives of each party
have executed this Amendment effective as of the Amendment Date.

                      Inverness Medical Innovations North America,       Fisher
HealthCare, a division of Fisher Scientific Company, L.L.C                
Inc.
                   
 
                   
By:
  /s/ John Bridgen       By:   /s/ David Young    
 
 
 
         
 
   
Name:
  John Bridgen       Name:   David Young    
 
 
 
         
 
   
Title:
  VP, Business Development       Title:   VP, Finance    
 
 
 
         
 
   
Date:
  June 27, 2008       Date:   June 27, 2008    

 



--------------------------------------------------------------------------------



 



         
By:
  /s/ Daniel J. Delaney    
 
 
 
   
Name:
  Daniel J. Delaney    
 
 
 
   
Title:
  Vice President    
 
 
 
   
Date:
  June 27, 2008    
 
 
 
   

2